DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,366,331 in view of Itoo, U. S. Patent Publication 2013/0090199.  Claimed elements of a vehicle, surface engaging members and an engine are not in the patented claims but Itoo et al. teach the missing elements and it would have been obvious to add the missing elements because it is the purpose of a transmission to transmit power from an engine to surface engaging members to enable vehicle movement.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,295,045 in view of Itoo, U. S. Patent Publication 2013/0090199. Claimed elements of a vehicle, surface engaging members and an engine are not in the patented claims but Itoo et al. teach the missing elements and it would have been obvious to add the missing elements because it is the purpose of a transmission to transmit power from an engine to surface engaging members to enable vehicle movement.
Claims 1-8 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim at least claims 1-7 and 18 of U.S. Patent No. 10,738,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the pending claims encompasses the scope of the patented claims, wherein all of the claimed elements in the pending claims are set forth in the patented claims.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle, surface engaging members, engine, air channel, back wall and lower wall of claim 1, diversion wall of claim 4, upper wall of claim 5, the airflow channel of claim 18 and the drop wall of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “a portion of the ramp region is a semi-circular region.”  It is unclear how a portion of the ramp is semi-circular.  Fig. 2 shows ramp region 134 and deep region 132.  The regions appear distinct.  Only the deep region appears to have a semi-circular portion.  
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8, last 3 lines recite, “the ramp region being closer to the belt in the shallow region, the ramp region being wider in a direction transverse to the shafts in the shallow region.”  It is unclear how the ramp region is in the shallow region.  It appears that portion of the cover has a deep region, a ramp region and a shallow region.  The ramp region is between the deep region and the shallow region.  The regions appear distinct.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9 and 12-17 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Itoo et al., U.S. Patent Publication 2013/0090199.

As per claim 1, Itoo et al. disclose an off-road vehicle (1) for traversing a surface, comprising:
 	surface engaging members (3) [wheels];
 	an engine (12) that generates power;
 	a transmission (13) coupled between the engine (12) and the surface engaging members (3) for transferring power from the engine (12) to the surface engaging members (3); the transmission (13) comprising:
 	a drive clutch (40) that receives at least a portion of the generated power from the engine (12), the drive clutch (40) being driven by an input shaft (41), the drive clutch (40) having a first side from which the input shaft (41) extends and a second side opposite the first side (fig. 5);
 	a driven clutch (50) that is offset from the drive clutch (40) in a first direction of the vehicle, the driven clutch (40) having an output shaft (51) to send power to the surface engaging members (3), the driven clutch (50) having a first side from which the output shaft extends to send power to the surface engaging members and a second side opposite the first side;
 	a belt (60) that transmits at least a portion of the received portion of the power from the drive clutch (40) to the driven clutch (50); and
 	a clutch cover (30) that covers at least a portion of the drive clutch (40) and at least a portion of the driven clutch (50), the cover (30) having a first side (33) through which the
 	input and output shafts (41, 51) extend and a second side (34) opposite the first side (33) of the cover,
 	 wherein the cover (30) includes:
 	 an air inlet (31) on the first side (33) of the cover adjacent the drive clutch (40),
 	 an air outlet (32) on the first side (33) of the cover adjacent the driven clutch (50),
 	 an air channel (arrows, figs. 4, 5) extending between the air inlet (31) and the air outlet (32) and between the first sides of the drive and driven clutches (40, 50) and the first side of the clutch cover (30), the air channel being created by a back wall (fig. E-1), a lower wall (fig. E-1), and a ridge (48d) [blocking plate] of the first side (33) of the clutch cover (30), the back wall being further from the belt (60) near the air inlet (31) and closer to the belt  960) near the air outlet (32), the lower wall being closer to the ridge (48d) near the input shaft (41) and further from the ridge (48d) near the output shaft (51) (figs. 4, 5, E-1).

    PNG
    media_image1.png
    693
    659
    media_image1.png
    Greyscale

As per claim 2, Itoo et al. as set forth above, disclose the back wall (fig. E-1) creates a ramp (fig. E-1), at least a portion of the ramp region is a semi-circular region (fig. E-1).

As per claims 3 and 16, Itoo et al. as set forth above, disclose an air channeling structure (fig. E-2) adjacent the air inlet (31).

    PNG
    media_image2.png
    249
    643
    media_image2.png
    Greyscale

As per claims 4 and 17, Itoo et al. as set forth above, disclose a diversion wall (33g) adjacent the air outlet (32).

As per claim 8, Itoo et al. disclose a vehicle (1) comprising an engine (12) and a transmission (13); the transmission (13) comprising a belt (60) extending between a drive clutch (40) with a drive shaft (41) and a driven clutch (50) with a driven shaft (51), a cover (30) at least partially surrounding the drive clutch (40) and the driven clutch (50), the cover (30) having a first side and a second side, the cover (30) comprising:
 	a first hole (near 41) adapted to receive the drive shaft (41) on the first side (33) of the cover;
 	a second hole (near 51) adapted to receive the driven shaft (51) on the first side (33) of the cover;
 	an interior within which the drive clutch (40) and driven clutch (50) are positioned;
 	at least one air inlet (31) adapted to provide air from an exterior of the cover (30) to the interior; and
 	at least one air outlet (32) adapted to provide air from the interior to the exterior;
 	wherein the interior of the cover (30) includes:
 	a deep region (fig. E-1) adjacent the air inlet (31) on the first side (33) of the cover, wherein the deep region (fig. E-1) includes a first lateral dimension between a back wall (fig. E-1) of the clutch cover (30) and the drive clutch (40);
 	a shallow region (fig. E-1) adjacent the second hole (near 51) and the air outlet (32), wherein the shallow region includes a second lateral dimension that is less than the first lateral dimension, wherein the deep region and the shallow region form at least one portion of an airflow channel that guides air flowing from the at least one air inlet (31) to the at least one air outlet (32); and
 	a ramp region (fig. E-1) that extends from the deep region (fig. E-1) to the shallow region (fig. E-1), the ramp region (fig. E-1) having a longitudinal dimension, the ramp region being closer to the belt (60) in the shallow region, the ramp region (fig. E-1) being wider in a direction transverse to the shafts (41, 51) in the shallow region (figs. 4, 5, E-1).

As per claim 9, Itoo et al. as set forth above, disclose a diversion ridge (48d) extending adjacent at least a portion of the ramp region (fig. E-1).

As per claim 12, Itoo et al. as set forth above, disclose a first cover portion (33) and a second cover portion (34) that is separate from and laterally offset from the first cover portion (33), and the first and the second cover portions are coupled together (30) to form the interior (fig. 5).

As per claim 13, Itoo et al. as set forth above, disclose each of the air inlet (31) and the air outlet (32) are positioned entirely on the first cover portion (33) (fig. 5).

As per claim 14, Itoo et al. as set forth above, disclose the first cover portion (33) is laterally intermediate the second cover portion (34) and the engine (12) of the vehicle (1).

As per claim 15, Itoo et al. as set forth above, disclose the first cover portion (33) being on the first side of the cover (30) (fig. 5).

Allowable Subject Matter
Claims 18-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18 of U.S. Patent No. 10,738,876.  Upon acceptance of a properly filed Terminal Disclaimer claims 18-21 would be allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a transmission for a vehicle that includes at least a drive shaft and a driven shaft that is offset in a longitudinal direction, wherein each of the drive and the driven shafts extend in a lateral direction that is transverse to the longitudinal direction, and a vertical direction is transverse to each of the longitudinal direction and the lateral direction, the transmission comprising: a drive clutch held by the drive shaft; a driven clutch held by the driven shaft; and a case including: a first lateral portion; a second lateral portion; an air inlet extending through at least one of the first lateral portion of the case or the second lateral portion of the case; an air outlet extending through at least one of the first lateral portion of the case or the second lateral portion of the case; and an airflow channel within the case that guides at least a portion of flowing air from the air inlet downstream to the air outlet, wherein the airflow channel has a deep region that is downstream from the air inlet and upstream from the air outlet, a ramp region that is downstream from the deep region and upstream from the air outlet, and a shallow region that is downstream from the ramp region and upstream from the air outlet, the ramp region extending from the deep region to the shallow region, the ramp region having a lateral dimension that is greater near the air inlet than near the air outlet, the ramp region having a longitudinal dimension, the ramp region having a vertical dimension that is greater near the driven shaft than near the drive shaft.
Itoo et al. do not disclose their ramp region having a vertical dimension that is greater near the driven shaft than near the drive shaft.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 5-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an off-road vehicle for traversing a surface, comprising: surface engaging members; an engine that generates power; a transmission coupled between the engine and the surface engaging members for transferring power from the engine to the surface engaging members; the transmission comprising: a drive clutch that receives at least a portion of the generated power from the engine, the drive clutch being driven by an input shaft, the drive clutch having a first side from which the input shaft extends and a second side opposite the first side; a driven clutch that is offset from the drive clutch in a first direction of the vehicle, the driven clutch having an output shaft to send power to the surface engaging members, the driven clutch having a first side from which the output shaft extends to send power to the surface engaging members and a second side opposite the first side; a belt that transmits at least a portion of the received portion of the power from the drive clutch to the driven clutch; and a clutch cover that covers at least a portion of the drive clutch and at least a portion of the driven clutch, the cover having a first side through which the input and output shafts extend and a second side opposite the first side of the cover, wherein the cover includes: an air inlet on the first side of the cover adjacent the drive clutch, an air outlet on the first side of the cover adjacent the driven clutch, an air channel extending between the air inlet and the air outlet and between the first sides of the drive and driven clutches and the first side of the clutch cover, the air channel being created by a back wall, a lower wall, and a ridge of the first side of the clutch cover, the back wall being further from the belt near the air inlet and closer to the belt near the air outlet, the lower wall being closer to the ridge near the input shaft and further from the ridge near the output shaft; wherein the cover further includes: a high region that extends from the air outlet to the air inlet on the cover and between an upper wall of the first side of the cover and the ridge, the ridge separating the high region from the air channel.  Itoo et al. does not disclose a high region that extends from the air outlet to the air inlet.  Itoo et al. also does not disclose a ridge separating a high region from an air channel.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a vehicle comprising an engine and a transmission; the transmission comprising a belt extending between a drive clutch with a drive shaft and a driven clutch with a driven shaft, a cover at least partially surrounding the drive clutch and the driven clutch, the cover having a first side and a second side, the cover comprising: a first hole adapted to receive the drive shaft on the first side of the cover; a second hole adapted to receive the driven shaft on the first side of the cover; an interior within which the drive clutch and driven clutch are positioned; at least one air inlet adapted to provide air from an exterior of the cover to the interior; and at least one air outlet adapted to provide air from the interior to the exterior; wherein the interior of the cover includes: a deep region adjacent the air inlet on the first side of the cover, wherein the deep region includes a first lateral dimension between a back wall of the clutch cover and the drive clutch; a shallow region adjacent the second hole and the air outlet, wherein the shallow region includes a second lateral dimension that is less than the first lateral dimension, wherein the deep region and the shallow region form at least one portion of an airflow channel that guides air flowing from the at least one air inlet to the at least one air outlet; and a ramp region that extends from the deep region to the shallow region, the ramp region having a longitudinal dimension, the ramp region being closer to the belt in the shallow region, the ramp region being wider in a direction transverse to the shafts in the shallow region; wherein the ramp region forms another portion of the air channel, and the ramp region has a transverse dimension that is substantially perpendicular to the third lateral dimension and that continuously increases along a longitudinal direction intermediate the deep region and the shallow region.  Examiner understands “a transverse dimension” to be a vertical height dimension from a frame of reference of the cover in the vehicle installed position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654